Title: II. The President to the Secretary of State, 4 April 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount-Vernon April 4. 1791.

You will readily agree with me that the best interests of the United States require such an intimation to be made to the Governor of Canada, either directly or indirectly, as may produce instructions to prevent the Indians receiving military aid or supplies from the british posts or garrisons.—The notoriety of this assistance has already been such as renders enquiry into particulars unnecessary.
Colonel Beckwith seems peculiarly designated to be the channel of an indirect intimation. Referring the mode and extent of communicating with him to your own discretion, I wish it may be suggested in such manner as to reach Lord Dorchester, or the officer commanding in Canada, that certain information has been received of large supplies of ammunition being delivered to the hostile Indians, from british posts, about the commencement of last campaign. And, as the United States have no other view in prosecuting the present war against the Indians, than, in the failure of negociation, to procure, by arms, peace and safety to the inhabitants of their frontier, they are equally surprised and disappointed at such an interference by the servants or subjects of a foreign State, as seems intended to protract the attainment of so just and reasonable an object.
These are my sentiments on this subject at the present moment. Yet so unsettled do some circumstances appear that it is possible you may see a necessity either to treat it very delicately, or to decline acting on it altogether.—The option is therefore left to your judgment as events may make the one or the other the part of propriety.
The enclosed paper is transmitted and referred to you in the State I received it.—I am dear Sir, Your most obedient Servant,

Go: Washington

